Citation Nr: 0829066	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for bronchiectasis with pseudomonas colonization.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1945 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the claims sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that VA did not fulfill its duty to assist as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  VA has a duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including obtaining VA medical records and, as 
warranted by law, providing VA examinations.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2008).  Hence, further development 
is in order.

The veteran claims entitlement to an increased rating for 
bronchiectasis, previously rated as chronic bronchitis.  The 
veteran was granted entitlement to service connection for 
chronic bronchitis in July 1945, and evaluated at a 10 
percent disability rating.  In October 1948, the veteran's 
disability was decreased to a noncompensable rating because 
bronchitis no longer existed.

In response to a July 2003 claim for entitlement to an 
increased rating, the veteran was afforded a VA examination 
in October 2003.  The examiner conducted a pulmonary function 
test, but did not include a diffusion capacity of carbon 
monoxide, single breath test (DLCO).  The RO decided to 
provide the veteran with a new examination in May 2005 to 
perform another pulmonary function test and to examine fully 
whether the veteran instead may have bronchiectasis.  The 
examiner diagnosed the veteran with bronchiectasis and opined 
that it was "most likely" than not a consequence of his in-
service respiratory disease.  The veteran's persistent cough 
prevented the examiner from performing another pulmonary 
function test.  The RO rated the veteran under 38 C.F.R. § 
4.97, Diagnostic Code 6601 (2007), and assigned a 10 percent 
disability rating.

The veteran stated in his June 2004 notice of disagreement 
that he was "getting worse" and that he was still being 
treated at the VA Medical Center for his bronchial disease.  
The record contains VA Medical Center  outpatient records 
from May through August 2003, but no medical records were 
obtained since August 2003.  At the May 2005 examination, the 
examiner reviewed the claims file, and the veteran's 
disability rating under Diagnostic Code 6601 was based upon 
the number of episodes of acute infection requiring 
antibiotics in the course of a year.  The claims file 
revealed two episodes in 2003, and the examiner also 
commented that the veteran was finishing a course of 
antibiotics at the time of the examination.  Without 
outpatient records since August 2003, the Board finds that 
the May 2005 examining physician did not have a full picture 
of the veteran's infection history, and he could not be 
accurately rated.  Additionally, over three years have passed 
since the last VA examination, and another VA examination is 
in order.

VA outpatient records from 2003 also show that the veteran 
was diagnosed with anorexia in March 2002, presumably as a 
result of his bronchial disorder.  Anorexia is a 
consideration for a higher rating under Diagnostic Code 6601.  
Records from that diagnosis are also not contained in the 
record.  Although the period of time that anorexia occurred 
technically falls outside the timeframe of consideration, it 
is still reasonable to believe that a course of antibiotic 
treatment may have extended into July 2002.  See 38 C.F.R. § 
3.400 (2007); 38 U.S.C.A. § 5110(b)(2) (the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if an application is received within 
one year from that date).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of all 
treatment records from VA Medical Center  
Martinsburg relating to care for the 
veteran's lung disorder since August 2003.  
The RO should also request copies of 
records from VA Medical Center  
Martinsburg from March 15, 2002, and any 
other relevant records since that date 
that relate to care for the veteran's 
bronchitis-induced anorexia.  See May 2003 
outpatient record.  All attempts to secure 
these records must be documented in the 
claims file.  

2.  Thereafter, the RO should have an 
appropriate VA physician examine the 
veteran and all pertinent records, 
including any newly-obtained evidence, to 
determine the nature and extent of his 
lung disorder.  The veteran's claims 
folder must be provided to the examiner 
for review.  The physician should provide 
all relevant tests, including a pulmonary 
function test.  The pulmonary function 
testing should include FVC, FEV-1, and 
FEV-1/FVC ratio.  Both pre- and post-
bronchodilatation test results should be 
reported.  If post-bronchodilatation 
testing is not conducted, the physician 
should provide an explanation as to why it 
was not conducted.  A DLCO study must 
performed, if possible.  If the studies 
requested are not or cannot be performed 
an explanation why must be provided.  The 
physician should note any episodes of 
infection treated by antibiotics in the 
claims file, and when they occurred.  If 
the veteran is suffering from a cough 
marked with sputum, the physician should 
comment as to whether it is purulent or 
blood-tinged.  The physician should also 
note any respiratory related episodes of 
anorexia, weight loss, and frank 
hemphtysis, and provide an opinion as to 
whether it is at least as likely as not 
that those episodes were caused by the 
veteran's bronchial disease.  If the 
physician cannot not provide an opinion 
without resorting to speculation, he or 
she should so state.

3.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file before the file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

